Citation Nr: 0002801	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  95-14 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
December 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1995 
rating decision by the Wilmington, Delaware RO.  This case 
was before the Board in March 1997 and July 1999 when it was 
remanded for additional development.

In a June 1998 statement, the veteran appears to be raising 
the issue of entitlement to a total compensation rating based 
on individual unemployability.  This issue has not been 
considered by the RO and, as it is not inextricably 
intertwined with the issue before the Board, it is referred 
back to the RO for appropriate action.  See Kellar v. Brown, 
6 Vet. App. 157, 162 (1994). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's low back disability is manifested primarily 
by radiculopathy manifested by absent left Achilles reflex, 
and limitation of motion with objective evidence of pain; the 
symptoms are persistent with little intermittent relief and 
are productive of pronounced disability.

3.  No evidence has been presented that the veteran's low 
back disability has required frequent periods of 
hospitalization.  Neither does the record reflect marked 
interference with employment, as opposed to that degree of 
impairment contemplated by the rating schedule.



CONCLUSION OF LAW

The criteria for a 60 percent rating for the veteran's low 
back disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 
5293 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A February 1982 rating action-which implemented a December 
1981 Board decision-granted service connection for a low 
back disability, characterized as spondylolisthesis, and 
assigned a 10 percent rating.  By rating action in March 
1982, the rating for the veteran's low back disability was 
increased from 10 percent to 20 percent.

In October 1994, the veteran filed a claim for an increased 
rating for his service-connected low back disability.  In 
support of his claim, the veteran submitted private treatment 
records dated in 1994.

Treatment records from Milford Memorial Hospital dated in 
January 1994 note that the veteran was seen following a car 
accident.  The veteran's complaints included back pain; a 
history of spondylolisthesis was noted.  Examination of the 
back revealed tenderness over the right lower lumbar spine.  
X-rays of the lumbosacral spine revealed grade I 
spondylolisthesis of L5 on S1 due to spondylolysis; 
associated narrowing of the L5-S1 disc space posteriorly was 
present.  Assessment included low back strain.

A February 1994 treatment record from Harry M. Freedman, M.D. 
notes the veteran's complaints of increased back pain and 
numbness of the legs since being injured in a January 1994 
car accident.  Examination revealed mild lumbar spasm and 
limitation of motion of the lumbar spine.  Reflexes and motor 
strength were noted to be brisk.  Sensory was noted to be 
intact.  Impression included lumbar strain.  A March 1994 
treatment record notes the veteran's complaints of ongoing 
back pain.  Dr. Freedman noted that the veteran had a sciatic 
list and a considerable amount of spasm.  Diagnosis included 
continued lumbar strain.  An April 1994 treatment record 
notes the veteran's complaints of severe back pain.  The 
veteran was using a TENS unit and a corset.  A July 1994 
treatment record notes the veteran's complaints of back pain 
and numbness in both legs.  Dr. Freedman noted that the 
veteran had not responded to physical therapy.  In an August 
1994 treatment record, it was noted that MRI confirmed 
spondylolisthesis L5-S1 without disc herniations.  Posterior 
lateral spinal fusion was recommended.  Dr. Freedman stated 
that the veteran could not continue his job as a truck driver 
without the surgery, "and he may have persistent pain post 
op[eratively] preventing him from driving a tractor 
trailer."

A September 1994 treatment record from J. Rafael Yanez, M.D., 
notes that the veteran wanted a second opinion about the 
surgery recommended by Dr. Freedman.  The veteran complained 
of severe back pain-especially after standing or sitting-
with radiation into both legs and associated severe numbness.  
The veteran stated that these symptoms were exacerbated by a 
January 1994 car accident.  He noted that during the years 
prior to the car accident, he had back problems but was 
always able to "work around them."  He noted that since the 
accident, he has been "practically incapacitated" and 
unable to work as a truck driver.  Upon examination, it was 
noted that the veteran was in no acute distress.  The spinal 
curvatures were maintained.  Minimal tenderness over the left 
gluteal region was noted.  Bending backwards and forwards 
reproduced the pain in the low back and down into the lateral 
aspect of the left heel.  Gait was normal.  The veteran was 
able to heel and toe walk without any problems.  Reflexes in 
both knees and ankles were two plus and symmetric.  Straight 
leg raising was negative bilaterally.  There was no evidence 
of any motor weakness or atrophy.  Sensory testing showed 
consistent hypalgesia over the inner lower aspect of the left 
leg.  MRI showed no evidence of disk herniation.  Assessment 
was grade I L5-S1 spondylolisthesis most likely with 
bilateral spondylosis.  Dr. Yanez recommended spinal fusion.

An October 1994 letter from Jerry L. Case, M.D., the 
veteran's private physician, notes that the veteran was seen 
with complaints of injuries sustained in a car accident in 
January 1994.  Dr. Case stated that the veteran had "been 
doing quite well since 1968 until the auto accident in 
January of 1994."  In fact, prior to the 1994 car accident, 
the veteran "had not been to the VA Hospital for about five 
years."  Examination revealed that the veteran was able to 
stand and walk with a normal gait.  Toe and heel walking was 
normal.  Range of motion in the low back was flexion to 70 
degrees and extension to 20 degrees.  Tenderness was noted in 
the L5 area.  No sensory loss was noted.  Straight leg 
raising on the left caused pain in the left posterior thigh.  
Hip motion was normal.  Reflexes were normal in the lower 
extremities.  Diagnosis was preexisting grade I 
spondylolisthesis L5-S1, aggravated by a January 1994 car 
accident.  Dr. Case  stated, "I would agree with the 
recommended spinal fusion and would also agree that there is 
about a 50 percent chance that [the veteran] will be able to 
return to his previous job with a successful fusion."

The veteran reported to a VA examination in December 1994.  
The examination report notes the veteran's complaints of low 
back pain-with increased pain on prolonged walking or 
standing-and numbness and tingling of the feet.  The veteran 
also complained that he was unable to walk more than 300 
feet.  He claimed that he quit his job as a truck driver 
because of constant discomfort in the back aggravated by 
driving.  Examination of the lumbar spine revealed no bony 
tenderness or deformity.  There was minimal paraspinal muscle 
spasm.  Range of motion included: forward flexion limited to 
50 degrees because of pain; backward extension to 5 degrees; 
lateral flexion to 10 degrees bilaterally; and rotation to 
15 degrees bilaterally.  Good motor strength was noted in 
both lower extremities.  Deep tendon reflexes could not be 
elicited in the lower extremities.  Touch, vibration, and 
pain sensations were normal.  Diagnosis included 
spondylolisthesis L5-S1.

In a statement received by the RO in January 1995, the 
veteran stated that he was involved in a car accident in 
January 1994; however, "[t]here were no physical injuries."

A January 1995 VA x-ray report notes findings of grade I 
spondylolisthesis of L5 on S1 and pars interarticularis 
defect.  It was noted that, compared to a prior study dated 
in January 1992, there had been no significant interval 
change.

The veteran testified during a July 1995 personal hearing 
that following the January 1994 car accident, Dr. Freedman 
told him that the accident did not increase the severity of 
his service-connected low back disorder.  The veteran 
testified that surgery had been recommended even before the 
accident.  Specifically, the veteran indicated that a VA 
physician in Wilmington had recommended surgery in "early 
'93."  The veteran also testified that he underwent an 
operation on his lower back at Nanticoke Memorial Hospital in 
June 1995.

In July 1995, the RO received VA outpatient treatment records 
dated from 1991 to 1995.  A May 1991 treatment record notes 
the veteran's complaints of low back pain since 1968.  The 
examination report notes that he was wearing a back brace and 
that his ability to bend was limited.  Straight leg raising 
was negative.  A December 1994 treatment record notes the 
veteran's complaints of back pain since 1968.  The veteran 
asked for a referral to be seen in a VA orthopedic clinic.  A 
March 1995 treatment record notes the veteran's complaints of 
back pain.  It was noted that the veteran was scheduled for 
back surgery the following month.

After remand by the Board for additional development in March 
1997, the veteran submitted private treatment records dated 
from 1994 to 1997, which include records of treatment for a 
low back disability.  Treatment records dated in 1994 are 
duplicative of those previously submitted.  An April 1995 
treatment record from Dr. Freedman notes that the veteran was 
seen for reconsideration for surgery.  Upon examination, he 
had lumbar spasm.  He walked forward flexed and could not 
flex more than 20 degrees.  Right ankle reflex was absent.  
Sitting root test and straight leg raising produced back 
pain.  Diagnosis was spondylolisthesis, L5-S1, with severe, 
unremitting back pain.  A June 1995 operative report from 
Nanticoke Memorial Hospital notes that the veteran was 
admitted for a laminectomy and posterior lateral spinal 
fusion.  Post-operative diagnosis was spondylolisthesis, L5-
S1.  A September 1995 treatment record from Dr. Freedman note 
that the veteran was moving quite well.  He had no back spasm 
and forward flexed briskly without pain.  A March 1996 
treatment record from Dr. Freedman notes that the fusion was 
continuing to mature nicely.  In an October 1996 statement, 
Dr. Freedman stated that the veteran underwent back surgery 
in June 1995 and "is disabled to perform any work."  An 
October 1996 treatment record from Dr. Freedman notes the 
veteran's complaints of increasing back pain, sciatica, and 
night cramps.  Examination revealed adequate flexion and no 
spasm.  X-rays revealed more progression of the spinal fusion 
mass.  The veteran was advised to wear a back brace.  The 
veteran was seen by Dr. Freedman in January 1997 with 
complaints of back spasm, left-sided pain and a sciatic list.  
A March 1997 treatment record from Dr. Freedman notes that 
the veteran reported "significant relief" from his back 
pain and spasm with prescribed medication.  A June 1997 
treatment record from Dr. Freedman notes that the veteran 
"has had significant relief of back pain, but in the 
wintertime his pain increases."  Upon examination, it was 
noted that the veteran was using his back brace and was "not 
too symptomatic at all."  He walked well and no spasm was 
noted.  The veteran was advised that no further surgery or 
evaluation was needed.

In a statement received by the RO in June 1997, the veteran 
stated:

The army doctors have been recommending 
surgery for years to try and relieve my 
pain.  After years of being independent 
and trying to live a full life I couldn't 
take the pain.  My livelihood and support 
of my family depended on my ability to 
work.  I no longer have this.  I have to 
depend on others for fear of "throwing 
my back."

VA outpatient treatment records dated from 1991 to 1998 note 
that the veteran was seen on several occasions with 
complaints of back pain.  A May 1991 treatment record notes 
the veteran's complaints of low back pain since 1968.  The 
examiner noted that the veteran wore a back brace and bending 
was limited.  Straight leg raising was negative.  A January 
1992 x-ray report notes an impression of grade I 
spondylolisthesis of L5 on S1 vertebra with pars 
interarticularis defect, probably on a congenital basis.  A 
March 1995 outpatient treatment record notes the veteran's 
complaints of low back pain.  The veteran was seen in 
September 1996 with complaints of low back pain.  He 
requested a new back brace.

The veteran underwent a special VA spine examination in 
January 1998.  The examination report notes the veteran's 
complaints that his low back aches on a daily basis and wakes 
him up at night.  He also complained that weather increases 
his symptoms; at times he has to go to bed because of the 
symptoms.  He stated that he finds it difficult to get out of 
bed in the morning.  The veteran further stated that symptoms 
radiate down his left lower extremity into his calf two to 
three times a week for an hour or two.  He stated that his 
left foot becomes numb about once a week for as long as one 
hour.  The examiner noted that the veteran was wearing a 
corset with bone stays.  The veteran reported that he has not 
worked since a 1994 car accident.  Examination revealed 
straightening of the lumbar spine with a mild scoliosis.  
There was tenderness in the left paravertebral muscles 
extending into the right ilium.  Lumbar motion revealed 70 
degrees of forward flexion as measured at L1, with 30 degrees 
of this motion in the sacrum, resulting in 40 degrees of true 
lumbar flexion, 5 degrees of hyperextension and 10 degrees of 
bilateral lateral bending, all with low back pain.  Pain 
began immediately on forward flexion at L1 at 35 degrees, 
pain began immediately on hyperextension, and at 5 degrees on 
lateral bending bilaterally.  Neurological examination of the 
lower extremities revealed an absent left Achilles reflex.  
Diagnoses included: status post lumbar spinal fusion for 
spondylolisthesis, with residual symptoms in the low back, 
and arthrofibrosis, with symptom radiation to the left lower 
extremity.  The examiner stated that the veteran:

has a functional involvement involving 
the lumbar spine to a significant degree, 
resulting in weakness, decreased motion, 
lack of endurance, decreased strength and 
incoordinated motion.  

With flare-ups, he would have further 
decreased motion.  With flare-ups he has 
been put to bed because of the degree of 
pain, and this would indicate his lumbar 
motion is significantly and markedly 
decreased because of the amount of pain . 
. . .

EMG and nerve conduction tests were recommended.

In an April 1998 addendum to the January 1998 examination 
report, the examiner stated:

1.  The claimant was in the service '68 
to '69.  However he was involved in car 
accidents as I referenced in my previous 
report prior to that point in time, and 
that was in '64 to '67 in the early 60's.  
He was actually thrown from the car.  He 
didn't remember that, but the records did 
document back problems, which means he 
had back problems prior to the service.

2.  There was an aggravation of the back 
problems while in the service with 
symptoms.

3.  There was a record for review dated 
5/6/91 indicating low back pain, and that 
dates back, according to that report, to 
'68.

4.  The motor vehicle accident in 1994 
was a problem and the record did 
document, though, problems in his back 
after he was released from the service 
according to the claimant's history which 
was taken by myself and a previous C&P 
and also the records submitted for review 
as referenced earlier.  However, the 
motor vehicle accident of 1994 played a 
significant part in the symptomatology 
and his current findings.  It is what 
precipitated the surgery.  If the service 
problem would have precipitated the 
problem, the claimant would not have had 
any surgery until 1994, but within 
reasonable medical probability/certainty, 
he would have come to surgery at least 
within a few years after he was released 
from service, and this obviously is not 
the case.

5.  The EMG and nerve conduction test 
were found to be normal, and I did review 
the EMG report.  There was evidence of a 
decreased left Achilles reflex, though, 
and this decreased reflex indicated that 
there was some involvement of the S1 
root, indicating radiculopathy, 
regardless of what the EMG report stated.

In a statement received by the RO in June 1998, the veteran 
stated that surgery had been recommended after he hurt his 
back during service.  He stated that "[t]he [January 1994] 
car accident may have finished the job that the service 
started, but I know that if it had not been for the service, 
I may never have had a problem with my back."  He further 
stated, "I can no longer work.  I haven't worked in four 
years since the surgery."

Other evidence submitted by the veteran includes private 
treatment records dated in 1966, which note that the veteran 
was treated for back pain following an April 1966 car 
accident.

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990), Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Moreover, it appears that the evidence has been fully 
developed and the RO has complied with its duty to assist the 
veteran in the development of that evidence.  On the basis of 
the evidence of record, the Board finds that an increase is 
warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The veteran's back disability is rated as 20 percent 
disabling under the Diagnostic Code for limitation of motion 
of the lumbar spine, which contemplates moderate disability.  
Severe limitation of motion of the lumbar spine warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).

In the alternative, there are other Codes that could be 
considered, including Diagnostic Code 5295, lumbosacral 
strain.  Under the applicable criteria, disability with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position warrants a 20 
percent evaluation.  Severe disability with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  Diagnostic Code 5289 provides a 40 percent 
evaluation for ankylosis of the lumbar spine when in a 
favorable position and 50 percent when in an unfavorable 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (1999).

Another alternative would be to rate the condition as 
intervertebral disc syndrome.  In this regard, Diagnostic 
Code 5293 provides a 20 percent rating for moderate 
intervertebral disc syndrome, with recurrent attacks.  A 40 
percent evaluation is warranted where there is evidence of 
severe recurring attacks with intermittent relief.  A 60 
percent rating is warranted when the disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In the case at hand, a January 1998 VA examination report and 
April 1998 addendum note findings of radiculopathy manifested 
by absent left Achilles reflex and characteristic pain.  The 
veteran's complaints of numbness in the left lower extremity 
were also noted.  While the absence or presence of muscle 
spasms was not reported on the 1998 examination, it is noted 
that spasticity has been reported in the past.  Moreover, the 
veteran does have severe limitation of motion, as well as 
weakness, lack of endurance, and incoordinated motion.  The 
symptoms appear to be frequent with only intermittent relief.  
As reported on the latest examination, the symptoms were 
exacerbated about two to three times per week.

After reviewing the record, it is concluded that with 
application of 38 C.F.R. § 4.7 and giving the veteran the 
benefit of the doubt, the extent of low back disability more 
nearly approximates the criteria required for a 60 percent 
evaluation.  

The 60 percent evaluation is the maximum allowable under Code 
5293 and, in fact, is the highest evaluation allowable under 
any of the codes pertaining to low back disability in the 
absence of a fractured vertebra, which has not been shown in 
the instant case.  See Code 5285.  Moreover, the veteran has 
not required frequent hospitalization for his low back 
disability; nor is there anything else in the record to 
suggest that an extraschedular evaluation might possibly be 
in order under 38 C.F.R. § 3.321.  To warrant extraschedular 
evaluation, the evidence must show that application of the 
rating schedule is impracticable.  The veteran has stated on 
numerous occasions that he is unable to work as a truck 
driver because of his low back disability; however, there is 
no evidence that his condition presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular standards.  Neither frequent 
periods of hospitalization, nor evidence of marked 
interference with employment above that contemplated by the 
currently assigned 60 percent rating has been presented.  
Whereas the appellant is rated according to the most 
appropriate diagnostic code, is rated at the highest level 
provided by the code, the record does not reveal objective 
evidence of pain other than that contemplated by the current 
rating, and is not in such circumstances that application of 
the rating schedule is impracticable, the Board finds that 
referral for extraschedular evaluation is not warranted.


ORDER

Entitlement to an increased 60 percent rating for a low back 
disability is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

